DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This initial written action is responding to the communication dated on 03/25/2020.
Claims 1-20 are submitted for examination.
Claims 1-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application filed on March 25, 2020 claims priority of provisional application 62/896,742 filed on September 06, 2019.
Information Disclosure Statement
The following Information Disclosure Statements in the instant application submitted in compliance with the provisions of 37 CFR 1.97, and thus, have been fully considered:
IDS filed on 26 March 2020.
IDS filed on 06 January 2021
Claim Objection
Claims 2 and 3 are objected to because of the following informalities:  The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).
  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: Claim 20, recites, “combine the first inference and the second inference based on the weighting ABSTRACT OF THE DISCLOSURE”.
Examiner suggest removing “ABSTRACT OF THE DISCLOSURE” from the limitation and applying a period after the claim.

Claim Analysis - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “…wherein each client device is configured to iteratively: receive, from the server, a plurality of coefficients of a general machine learning (ML) model” in claim 19. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Since these claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 17-18 and 20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
“A Client device” is interpreted as Client device 111 as shown in Fig. 1. The description of Client device in paragraph 32, “Example client devices 111-112 include smartphones, laptops, personal computers (PC), virtual machines (VM), and rack servers such as blades” recites sufficient structure. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-7 10-13, 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhowmick et al. (US PGPUB. # US 2021/0166157, hereinafter “Bhowmick”, priority based on provisional application 62/774,126 filed on 12/01/2018), and further in view of Julian et al. (US PGPUB. # US 2015/032486, hereinafter “Julian”).

Referring to Claims 1, 10 and 19:
Regarding Claim 1, Bhowmick teaches,
A method comprising iteratively: 
receiving, by a client device and from a server, a plurality of [coefficients of] a general machine learning (ML) model; (Fig. 4(401), ¶39, “The method 400 includes operations (block 401) to transmit a machine learning model from a server to a set of client devices”, i.e. client device receives general machine learning (ML) model from a server)
for one or more new data points: 
training, based on the one or more new data points, a private domain adaptation mechanism; (¶33, “The local machine learning models on the client devices can be individualized to each client device by training the local models using local data stored on the client device”, Fig. 4(402, ¶39, “Each client device then performs operations (block 402) to train an individual machine learning model using local data on the client device”, i.e. private domain application is trained based on one or more data points)
calculating, based on the one or more new data points, a private plurality of gradients [for the plurality of coefficients] of the general ML model, (Fig. 4(403), “the locally trained model on device i becomes θ.sub.i and the difference between the starting model parameters and the locally trained parameters Δ.sub.i=θ.sub.i−θ are determined. Individualized model updates can be generated based on an individualized difference between a previous model (e.g., starting model, previous model iteration, etc.) and a most recent locally trained model on the individual client devices”, ¶42, i.e. private plurality of gradients of general model are calculated based on new data points)
applying a privacy enforcement mechanism to the private plurality of gradients to generate a transferable plurality of gradients, (Fig. 4(404), ¶39, “The individual model updates can then be privatized on the set of client devices using separated differential privacy (block 404)”, i.e. privacy enforcement mechanism is applied) 
sending the transferable plurality of gradients to the server, (Fig. 4(405), ¶39, “The privatized model updates are then sent from the set of client devices to a central learning server (block 405)”, i.e. model updates are sent to the server) and 
generating an inference based on: the general ML model, the private domain adaptation mechanism, and one of the one or more new data points. (Fig. 4(406), ¶39, “A collection of b model differences {Δ.sub.1, . . . , Δ.sub.b} is then aggregated to obtain an aggregate model update Δ on the central server (block 406)”, i.e. an inference is generated based on generated ML models).
Bhowmick does not teach explicitly,
[receiving, by a client device and from a server, a plurality of] coefficients of [a general machine learning (ML) model]; 
[calculating, based on the one or more new data points, a private plurality of gradients] for the plurality of coefficients [of the general ML model],
However, Julian teaches,
[receiving, by a client device and from a server, a plurality of] coefficients of [a general machine learning (ML) model]; (Fig. 9(904), ¶102, “At block 904, the initial model weights (also referred to as “model”), W.sub.0, may be pushed out or distributed to users (e.g., mobile devices such as smartphones or other devices)”, i.e. Examiner submits that weight are received from the server to the client)
[calculating, based on the one or more new data points, a private plurality of gradients] for the plurality of coefficients [of the general ML model], (Fig. 9(906, 908), ¶103, ¶104, “using back propagation or targeting one layer in the model for the period and computing weight gradients for that layer based on auto-encoder objective functions, for example”).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Julian with the invention of Bhowmick.
Bhowmick teaches, receiving a general model from a server and training the model according to local data, privatizing model updates and sending the model to the server for an inference. Julian teaches, receiving initial weights from a server and calculating updated weights based on local data and sending updated weights to the server.  Therefore, it would have been obvious to have receiving initial weights from a server and calculating updated weights based on local data and sending updated weights to the server of Julian with receiving a general model from a server and training the model according to local data, privatizing model updates and sending the model to the server for an inference of Bhowmick to train a local model based on weight and provide a differential privacy for consolidated trained model. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 10, it is a non-transitory computer-readable media Claim of above method Claim 1 and therefore Claim 10 is rejected with the same rationale as applied against Claim 1 above.

Regarding Claim 19, it is a system Claim of above method Claim 1 and therefore Claim 19 is rejected with the same rationale as applied against Claim 1 above.
In addition Bhowmick discloses a server and plurality of client devices. (Fig. 1).

Referring to Claim 2 and 11:
Regarding Claim 2, rejection of Claim 1 is included and for the same motivation Bhowmick teaches,
The method of claim 1 wherein the private domain adaptation mechanism comprises a private ML model (¶27, “Separated differential privacy enables learning models to be trained in a decentralized setting while providing local privacy guarantees for the transmitted model updates from the devices”, ¶33-¶34, “The local machine learning modules 136a-136n, 137a-137n, 138a-138n on each client device can generate model updates that are privatized by the client devices 110a-110n, 111a-111n, 112a-112n before transmission to the server 130”, i.e. private domain adaption comprises a private ML model).

Regarding Claim 11, rejection of Claim 10 is included and Claim 11 is rejected with the same rationale as applied against Claim 2 above.

Referring to Claims 3, 12 and 20:
Regarding Claim 3, rejection of Claim 2 is included and for the same motivation Bhowmick, does not teach explicitly,
The method of claim 2 wherein: 
said training the private ML model comprises tuning, based on a gradient descent, a bias term and/or a weighting function; 
said generating the inference comprises: 
generating a first inference by applying the private ML model to said one of the one or more new data points; 
generating a second inference by applying the general ML model to said one of the one or more new data points; 
combining the first inference and the second inference based on the bias term and/or the weighting function.
However, Julian teaches,
The method of claim 2 wherein: 
said training the private ML model comprises tuning, based on a gradient descent, a bias term and/or a weighting function; (¶100, “determine parameters of the neural network based upon desired one or more functional features of the neural network, and develop the one or more functional features towards the desired functional features as the determined parameters are further adapted, tuned and updated”, ¶167, “ the training may involve training a classifier on top of the fixed features F(d), or it may involve fine-tuning the features, by for example, back propagating through the feature layers as well as the top classification layers. In another aspect, weight deltas from the fixed features F(d) and/or an updated F(d) may be sent out to the user devices”, i.e. model is trained based on a weighting function)
said generating the inference comprises: 
generating a first inference by applying the private ML model to said one of the one or more new data points; (¶86, “generate a model including one or more model parameters based on the received data, compute an inference based on the model”, i.e. first inference is generated by applying the model)
generating a second inference by applying the general ML model to said one of the one or more new data points; (¶95, “computing an inference based on the model, computing one or more model parameter updates based on the inference”, i.e. second inference is generated by applying the model)
combining the first inference and the second inference based on the bias term and/or the weighting function. (¶94, “ computing an updated model based on a previous model and the model updates,”, ¶95, “the receiving means, means for computing an inference, means for computing model parameter update(s) and/or transmitting means may be the general-purpose processor 502”, ¶96, i.e. Examiner submits that updating the model from previous model is considered as combining first inference and second inference).

Regarding Claim 12, rejection of Claim 11 is included and Claim 12 is rejected with the same rationale as applied against Claim 3 above.

Regarding Claim 20, rejection of Claim 19 is included and Claim 20 is rejected with the same rationale as applied against Claim 3 above.

Referring to Claim 4 and 13:
Regarding Claim 4, rejection of Claim 2 is included and for the same motivation Bhowmick, does not teach explicitly,
The method of claim 2 wherein the private domain adaptation mechanism comprises a mixture of experts that combines: a first inference by the private ML model, and a second inference by the general ML model.
However, Julian teaches,
The method of claim 2 wherein the private domain adaptation mechanism comprises a mixture of experts that combines: a first inference by the private ML model, and a second inference by the general ML model. (¶10-¶12, ¶82, “receiving data from a server based on a shared inference model, generating a model including one or more model parameters based on the received data, computing an inference based on the model”, ¶86, ¶90, Fig. 9 (906, 908, 910, 912), ¶103-¶106, i.e. first inference by local model (private model) and second inference by server (general model) ).

Regarding Claim 13, rejection of Claim 13 is included and Claim 11 is rejected with the same rationale as applied against Claim 4 above.

Referring to Claim 6 and 15:
Regarding Claim 6, rejection of Claim 1 is included and for the same motivation Bhowmick teaches,
The method of claim 1 further comprising adjusting, by the server, the general ML model based on respective transferable pluralities of gradients from a plurality of client devices that includes the client device. (Fig. 4(406), ¶39, “A collection of b model differences {Δ.sub.1, . . . , Δ.sub.b} is then aggregated to obtain an aggregate model update Δ on the central server (block 406)”, i.e. i.e. general model is adjusted by the server based on received plurality of gradients from a plurality of client devices).

Regarding Claim 15, rejection of Claim 10 is included and Claim 15 is rejected with the same rationale as applied against Claim 6 above.

Referring to Claim 7 and 16:
Regarding Claim 7, rejection of Claim 6 is included and for the same motivation Bhowmick teaches,
The method of claim 6 wherein said adjusting the general ML model comprises: calculating a respective weight for each transferable plurality of gradients of said transferable pluralities of gradients from the plurality of client devices; (¶38, “The receive module 351 can asynchronously receive privatized model updates from a large plurality of client devices and provide the updates to the ingestor/aggregator 341”, ¶39, “For example, the locally trained model on device i becomes θ.sub.i and the difference between the starting model parameters and the locally trained parameters Δ.sub.i=θ.sub.i−θ are determined. Individualized model updates can be generated based on an individualized difference between a previous model (e.g., starting model, previous model iteration, etc.) and a most recent locally trained model on the individual client devices”, ¶41, “A possible update rule includes Gradient Descent, where for learning rate η∈”, ¶42, i.e. respective weight for each transferable plurality of gradient is calculated)
applying said transferable pluralities of gradients to the general ML model based on the respective weights for said transferable pluralities of gradients. (¶38, “The aggregated model update 331 can be used by the model updater 234 to update machine learning model 131 (e.g., model M0) into updated machine learning model 235 (e.g., model M1)”, ¶39, “A collection of b model differences {Δ.sub.1, . . . , Δ.sub.b} is then aggregated to obtain an aggregate model update Δ on the central server (block 406). The aggregate model update can then be used to update the central model parameters θ←θ+Δ”, ¶47-¶50).

Regarding Claim 16, rejection of Claim 15 is included and Claim 16 is rejected with the same rationale as applied against Claim 7 above.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bhowmick et al. (US PGPUB. # US 2021/0166157, hereinafter “Bhowmick”, priority based on provisional application 62/774,126 filed on 12/01/2018), and further in view of Julian et al. (US PGPUB. # US 2015/032486, hereinafter “Julian”), and further in view of Toda et al. (US PGPUB. # US 2020/0234082, hereinafter “Toda”).

Referring to Claim 5 and 14:
Regarding Claim 5, rejection of Claim 1 is included and combination of  Bhowmick, and Julian does not teach explicitly,
The method of claim 1 wherein: 
said transferable plurality of gradients comprises a plurality of noisy gradients;
said applying the privacy enforcement mechanism comprises adding random noise to the private plurality of gradients to generate the plurality of noisy gradients.
However, Toda teaches,
The method of claim 1 wherein: 
said transferable plurality of gradients comprises a plurality of noisy gradients; (¶22, “a learning device according to a first embodiment adds temporal noise to a weight using a partial gradient obtained in the course of calculating a gradient of a mini-batch to calculate a partial gradient of the next mini-batch”, fig. 2, ¶23, i.e. Examiner submits that gradient of mini-batch with noise component is considered as plurality of noisy gradients).
said applying the privacy enforcement mechanism comprises adding random noise to the private plurality of gradients to generate the plurality of noisy gradients. (¶22, Fig. 2, ¶24, ¶46, “the noise to be added to the weight is calculated based on a difference between the overall gradient and the partial gradient in the present embodiment.”, Fig. 4, ¶47, Fig. 6, ¶61, i.e. plurality of noisy gradients are generated).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Toda with the invention of Bhowmick in view of Julian.
Bhowmick in view of Julian teaches, receiving a general model from a server and training the model according to local data, privatizing model updates and sending the model to the server for an inference and receiving initial weights from a server and calculating updated weights based on local data and sending updated weights to the server. Toda teaches, adding noise to partial gradients. Therefore, it would have been obvious to have adding noise to partial gradients of Toda into the teachings of Bhowmick in view of Julian  to preserve privacy of local data in generating a machine learning model. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 14, rejection of Claim 10 is included and Claim 14 is rejected with the same rationale as applied against Claim 5 above.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bhowmick et al. (US PGPUB. # US 2021/0166157, hereinafter “Bhowmick”, priority based on provisional application 62/774,126 filed on 12/01/2018), and further in view of Julian et al. (US PGPUB. # US 2015/032486, hereinafter “Julian”), and further in view of Singer et al. (US PAT. # US 10,438,129, hereinafter Singer).

Referring to Claim 8 and 17:
Regarding Claim 8, rejection of Claim 7 is included and combination of  Bhowmick, and Julian does not teach explicitly,
The method of claim 7 wherein said calculating the respective weight for the transferable plurality of gradients from the client device comprises decreasing the respective weight when a gradient of the transferable plurality of gradients from the client device exceeds a threshold.
However, Singer teaches,
The method of claim 7 wherein said calculating the respective weight for the transferable plurality of gradients from the client device comprises decreasing the respective weight when a gradient of the transferable plurality of gradients from the client device exceeds a threshold. (Fig. 4a, CL(10), LN(1-26), “If additional labeled examples are used to train the machine learning model such that the labeled examples include the feature ‘English’ such that the occurrence value exceeds 5, then the high regularization penalty may be lowered such that the weights for features associated with the feature ‘English’ are emphasized more than with the high regularization penalty, Claim 1, “during the training of the machine learning model that comprise the particular feature exceeds the threshold frequency, decreasing the initial value for the regularization penalty for the particular weight for the particular feature during the training of the machine learning model”, i.e. weight is reduced when particular feature exceeds a threshold).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Singer with the invention of Bhowmick in view of Julian.
Bhowmick in view of Julian teaches, receiving a general model from a server and training the model according to local data, privatizing model updates and sending the model to the server for an inference and receiving initial weights from a server and calculating updated weights based on local data and sending updated weights to the server. Singer teaches, reducing weight when a particular feature threshold frequency during machine learning. Therefore, it would have been obvious to have reducing weight when a particular feature threshold frequency during machine learning of Singer into the teachings of Bhowmick in view of Julian  to tune machine learning model for an accurate predication.  KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 17, rejection of Claim 16 is included and Claim 17 is rejected with the same rationale as applied against Claim 8 above.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bhowmick et al. (US PGPUB. # US 2021/0166157, hereinafter “Bhowmick”, priority based on provisional application 62/774,126 filed on 12/01/2018), and further in view of Julian et al. (US PGPUB. # US 2015/032486, hereinafter “Julian”), and further in view of Weggenmann et al. (US PGPUB. # US 2019/0238516, hereinafter Weggenmann).
Referring to Claim 9 and 18:
Regarding Claim 9, rejection of Claim 6 is included and combination of  Bhowmick, and Julian does not teach explicitly,
The method of claim 6 further comprising: applying moments accountant technique, and/or calculating privacy loss as a random variable based on moment-generating function(s) and/or probability density function(s).
However, Weggenmann teaches,
The method of claim 6 further comprising: applying moments accountant technique, and/or calculating privacy loss as a random variable based on moment-generating function(s) and/or probability density function(s). (¶31-¶35, “Note that ϵ is an upper bound for the privacy loss, and hence any randomized mechanism M with finite privacy loss l(M) also fulfills ϵ-differential privacy with ϵ=l(M).”, i.e. privacy loss is calculated as a random variable. Examiner submits that there is an or in the claim).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Weggenmann with the invention of Bhowmick in view of Julian.
Bhowmick in view of Julian teaches, receiving a general model from a server and training the model according to local data, privatizing model updates and sending the model to the server for an inference and receiving initial weights from a server and calculating updated weights based on local data and sending updated weights to the server. Weggenmann  teaches, calculating privacy loss as a random variable. Therefore, it would have been obvious to have calculating privacy loss as a random variable of Weggenmann into the teachings of Bhowmick in view of Julian  to determine privacy loss to adjust the machine learning model to preserve the privacy of a user.  KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 18, rejection of Claim 15 is included and Claim 18 is rejected with the same rationale as applied against Claim 9 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Visentini Scarzanella et al. (US PAT. # US 11,010,637) discloses, a computer-implemented method for constructing a trained model for a plurality of edge classifiers in a network having a federated classifier, a generator, and a discriminator. The method includes obtaining edge trained models from the plurality of edge devices, each edge trained model being trained independently with data from private data of each edge, training the generator model and discriminator model by employing the edge trained models and an unlabeled set of data by employing a generative adversarial training procedure, generating data samples by the trained generator model, training the federated classifier with the data samples from the generator model, and deploying the trained model back to the plurality of edge devices.
Bernan et al. (US PGPUB. # US 2020/0394320) discloses, a Machine learning model data privacy can be maintained by training a machine learning model forming part of a data science process using data anonymized using each of two or more differential privacy mechanisms. Thereafter, it is determined, for each of the two or more differential privacy mechanisms, a level of accuracy and a level precision when evaluating data with known classifications. Subsequently, using the respective determined levels of precision and accuracy, a mitigation efficiency ratio is determined for each of the two or more differential privacy mechanisms. The differential privacy mechanism having a highest mitigation efficiency ratio is then incorporated into the data science process. Related apparatus, systems, techniques and articles are also described.
Nandkumar et al. (US PGPUB. # US 2020/0366459) discloses, ML model(s) are created and trained using training data from user(s) to create corresponding trained ML model(s). The training data is in FHE domains, each FHE domain corresponding to an individual one of the user(s). The trained machine learning model(s) are run to perform inferencing using other data from at least one of the user(s). The running of the ML model(s) determines results. The other data is in a corresponding FHE domain of the at least one user. Using at least the results, it is determined which of the following issues is true: the results comprise objectionable material, or at least one of the trained ML model(s) performs prohibited release of information. One or more actions are taken to take to address the issue determined to be true.
Mohassel et al. (USPGPUB. # US 2020/0242466) discloses, New and efficient protocols are provided for privacy-preserving machine learning training (e.g., for linear regression, logistic regression and neural network using the stochastic gradient descent method). A protocols can use the two-server model, where data owners distribute their private data among two non-colluding servers, which train various models on the joint data using secure two-party computation (2PC). New techniques support secure arithmetic operations on shared decimal numbers, and propose MPC-friendly alternatives to non-linear functions, such as sigmoid and softmax.
McMahan et al. (US PAT. # US 10,402,469) discloses, determining a global model are provided. In particular, one or more local updates can be received from a plurality of user devices. Each local update can be determined by the respective user device based at least in part on one or more data examples stored on the user device. The one or more data examples stored on the plurality of user devices are distributed on an uneven basis, such that no user device includes a representative sample of the overall distribution of data examples. The local updates can then be aggregated to determine a global model.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARSHAN I DHRUV/          Primary Examiner, Art Unit 2498